DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen [US 8,492,669]. 
In regard to claim 1, Yen discloses [in Figs. 3-6] a button assembly, comprising: a bottom plate [1]; a cap [4] disposed on the bottom plate [1], the cap [4] having a button surface and an inner surface on 5opposite sides, wherein the cap [4] has two pairs of interference members [annotated below] disposed on the inner surface and protruding toward the bottom plate [1]; an elastic member [5] disposed under the cap [4]; and a link member [3] having two parallel portions [32] parallel to each other and a horizontal portion [31] connected with the two parallel portions [32], wherein the two parallel portions [32] are disposed on the 10bottom plate [1] and the horizontal portion [31] is snapped into the pair of interference members, wherein the two pairs of interference members are arranged along an axial direction of the horizontal portion [31], and one pair of the two pairs of interference members is offset along an axial direction of the parallel portion [32] to dislocate from the other pair of the two pairs of interference members.  

    PNG
    media_image1.png
    322
    535
    media_image1.png
    Greyscale

In regard to claim 2, Yen discloses [in Figs. 3-6] the button assembly according to claim 1, further comprising a thin film circuit board [2] 15disposed on the bottom plate [1] and located under the elastic member [5].  
In regard to claim 3, Yen discloses [in Figs. 3-6] a support member [col. 3, lines 4-9] disposed between the cap [4] and the bottom plate [1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. [US 2020/0043678] and Liu [US 11,177,084]  disclose similar button assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833